DETAILED ACTION
The following is in response to the amendments and arguments filed 11/30/2021.  Claims 1-16 are pending.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings
The drawings are objected to because the replacement drawings submitted 11/30/2021 contain blurry and pixelated images.   Specifically, replacement Figures 5A, 5C-5F, 6, 7, 9-11 are replacement sheets for color drawings but the images have not been properly converted to black and white images,  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of 

Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Specifically, claims 2 and 10 include new matter in a limitation directed to “the virtual drive is configured to receive the repair facility estimate from the repair facility computer system and make the repair facility estimate available to the computer system.” as the originally filed specification in paragraph 54 for example, does not provide for configuring the virtual drive to receive an estimate and make it available.  Original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. See MPEP §§ 2163.02 and 2181, subsection IV.

It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015) (reversing and remanding the district court’s grant of summary judgment of invalidity for lack of adequate written description where there were genuine issues of material fact regarding "whether the specification show[ed] possession by the inventor of how accessing disparate databases is achieved"). If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention a rejection under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, for lack . 
	
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Specifically, claims 2 and 10 include the limitation “providing code to the repair facility computer system for creation of a virtual drive on the repair facility computer system, wherein the virtual drive is configured to receive repair estimate data from the repair facility computer system” is indefinite because the specification does not provide for how the code is created (no specific algorithm or steps.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



	USPTO Revised Guidance
2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (January 7, 2019) (hereinafter “Revised Guidance”) (https://www.govinfo.gov/content/pkg/FR-2019-01 -07/pdf/2018-28282.pdf).
Under the Revised Guidance, we first look to whether the claim recites:
(1)    any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes); and
(2)    additional elements that integrate the judicial exception into a practical application (see MPEP §§ 2106.05(a-c), (e-h)) 
Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim:
(3)    adds a specific limitation beyond the judicial exception that are not “well-understood, routine, conventional” in the field (see MPEP § 2106.05(d)); or
(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. 
See Revised Guidance.
Step 2A(i) — Abstract Idea
Informed by our judicial precedent, the recent Revised Guidance extracts and synthesizes key concepts identified by the courts as abstract ideas to explain that the abstract idea exception includes the following groupings of subject matter, when recited as such in a claim limitation:
(a)    Mathematical concepts—mathematical relationships, mathematical formulas or equations, mathematical calculations;

(c)    Mental processes—concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
Under the Revised Guidance, if the claim does not recite a judicial exception (a law of nature, natural phenomenon, or subject matter within the enumerated groupings of abstract ideas above), then the claim is patent eligible at Step 2A(i). This determination concludes the eligibility analysis, except in situations identified in the Revised Guidance. 
However, if the claim recites a judicial exception (i.e., an abstract idea enumerated above, a law of nature, or a natural phenomenon), the claim requires further analysis for a practical application of the judicial exception in Step 2A (ii).
Step 2A (ii) Practical Application
If a claim recites a judicial exception in Step 2A (i), we determine whether the recited judicial exception is integrated into a practical application of that exception in Step 2A (ii) by: (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (b) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application.
The seven identified “practical application” sections of the MPEP, cited in the Revised Guidance under Step 2A (ii), are:

(2)    MPEP § 2106.05(b) Particular Machine
(3)    MPEP § 2106.05(c) Particular Transformation
(4)    MPEP § 2106.05(e) Other Meaningful Limitations
(5)    MPEP § 2106.05(f) Mere Instructions to Apply an Exception
(6)    MPEP § 2106.05(g) Insignificant Extra-Solution Activity
(7)    MPEP § 2106.05(h) Field of Use and Technological Environment
If the recited judicial exception is integrated into a practical application as determined under one or more of the MPEP sections cited above, then the claim is not directed to the judicial exception, and the patent-eligibility inquiry ends. If not, then analysis proceeds to Step 2B.
Step 2B “Inventive Concept” or “Significantly More”
Under the Revised Guidance, it is possible that a claim that does not “integrate” a recited judicial exception into a practical application under Step 2A (ii) is nonetheless patent eligible. For example, the claim may recite additional elements that render the claim patent eligible even though a judicial exception is recited in a separate claim element. The Federal Circuit has held claims eligible at the second step of the Alice/Mayo test (USPTO Step 2B) because the additional elements recited in the claims provided “significantly more” than the recited judicial exception (e.g., because the additional elements were unconventional in combination). Therefore, if a claim has been determined to be directed to a judicial exception under Revised Step 2A, we must evaluate the additional elements individually and in combination under Step 2B to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).
Step 2B whether an additional element or combination of elements: (1) “Adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present;” or (2) “simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.” See Revised Guidance, III.B.
In the Step 2B analysis, an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds an evidentiary basis, and expressly supports a rejection in writing with, one or more of the following:
1.    A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s).
2.    A citation to one or more of the court decisions discussed in MPEP § 2106.05(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s).
3.    A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s).
4.    A statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s).
See Berkheimer Memo.
The analysis in Step 2B further determines whether an additional element or combination of elements:

(b)    simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Revised Guidance, and see Berkheimer Memo.
If the Examiner determines under Step 2B that the element (or combination of elements) amounts to significantly more than the exception itself, the claim is eligible, thereby concluding the eligibility analysis.
However, if a determination is made that the element and combination of elements does not amount to significantly more than the exception itself, the claim is ineligible under Step 2B, and the claim should be rejected for lack of subject matter eligibility.

 	Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites determining a vehicle claim, receiving a repair estimate, identifying digital image identified vehicle parts that are damaged,  generating a digital image estimate to repair the damage and determining a processing path.  
Claims 1-16 are directed to a system and method which are/is one of the statutory categories of invention.  (Step 1: YES).
The Examiner has identified independent method Claim 9 as the claim that represents the claimed invention for analysis and is similar to independent system Claim 1.  Claim 9 recites the limitations of determining a vehicle claim, receiving a repair estimate, identifying digital image 
The claim as a whole recites a method of organizing human activity, specifically the fundamental economic practice of insurance claim handling. The claimed invention is a method that allows for processing repair estimates remotely and determine a claim processing path which is a method of managing interactions between people. Thus, the claim recites an abstract idea. The mere nominal recitation of a generic data communication device and generic computer processors do not take the claim out of the methods of organizing human interactions grouping. Thus, the claim recites an abstract idea. Claim 1 is also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims recite an abstract idea)
Each of the limitations of  the claims recite abstract ideas as identified in Step 2A(i), and none of the limitations integrate the management of interactions between people into a practical application as determined under one or more of the MPEP sections cited above. The claim as a whole merely uses instructions to implement the abstract idea on a computer or, alternatively, merely uses a computer as a tool to perform the abstract idea.
The claim as a whole merely describes how to generally “apply” the concept of receiving a repair estimate for an insurance claim, processing, identifying and generating a processing path in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing repair claims process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. When considered separately and as an ordered combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the receiving, determining and accessing steps amounts to no more than mere instructions to apply the exception using a generic computer component. The processor in the steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of receiving data and comparing data  based on business rules).  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (see applicant’s specification paragraph 47, “the term ‘processor’ broadly refers to and is not limited to a single- or multi-core general purpose processor…a conventional processor, a Graphics Processing Unit (GPU), a digital signal processor (DSP), a plurality of microprocessors….”   Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea.  The claim is not patent eligible.  Thus, claims 1 and 9 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
On this record, applicants have not shown under the guidance of Manual of Patent Examining Procedure section 2106.05(a) (“Improvements to the Functioning of a Computer or to Any Other Technology or Technical Field”) or section 2106.05(e) (“Other Meaningful Limitations”). See MPEP §§ 2106.05(b) (Particular Machine) and 2106.05(c) (Particular Transformation).  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aquila et al. (US 2002/0035488 A1).
Specifically as to claims 1 and 9, Aquila et al. disclose a computer system (and related method) for processing data associated with vehicle repair estimates in connection with vehicle claims (abstract), comprising: one or more data storage devices storing (see para 85): a claims database having data relating to a plurality of vehicle claims (see para 19); one or more computer 
Specifically as to claims 2 and 10, establish, via the data communications device, secure communications with the repair facility computer system by providing code to the repair facility computer system for creation of a virtual drive on the repair facility computer system, wherein the virtual drive is configured to receive the repair facility estimate from the repair facility computer system and make the repair facility estimate available to the computer system (see Paragraph 258 reviews the ways the connection 300 can create and transmit secure quote requests.  Further, Aquila discloses Deskview 200 and APS 250, .para 371, 76 and 85).  
Specifically as to claims 3 and 11, provide a login page to the repair facility computer system; receive login data from the repair facility computer system; and responsive to validation 
Specifically as to claim 4, a web system configured to generate, for access by one or more client devices, one or more web pages configured to receive image data from the one or more client devices;{00246424;v1 }52HARTFORD-234-CON wherein the one or more computer processors being configured to receive the image data includes the one or more computer processors being configured to receive the photographic data from the web system (see para 131.  
Specifically as to claims 5 and 12, a payment system in communication with the claim handler device, the payment system being configured to effect payment responsive to instructions received from the claim handler device (see figure 26 and 27).  
Specifically as to claims 6 and 13, responsive to receiving the repair facility estimate for review, display claim information including a listing of triggered ones of the plurality of vehicle repair rules (see figure 18).  
Specifically as to claims 7 and 14, receive claim handler instructions to provide a modified estimate to the repair facility computer system, and to provide modified estimate data to the one or more computer processors, and wherein the instructions further cause the one or more computer processors to, responsive to receipt of the modified estimate data, provide the modified estimate data to the repair facility computer system (see figure 18 and para 131 vendor access web portal).  

Specifically as to claim 15, wherein accessing repair estimate evaluation data corresponding to a repair estimate evaluation comprises receiving the repair estimate evaluation from an intermediary computer system (see para 131).

Response to Arguments
Applicant's arguments filed 11/30/2021 have been fully considered but they are not persuasive.
With regards to the replacement drawings, the drawings appear to be copies of color images without sharpening the image to black and white.  As such, the images are blurred and pixelated causing the images to be difficult to interpret.  Applicant should correct.
Amendments to specification are acceptable.
With regards to 35 USC 112(a),and 112(b), applicant’s remarks have been addressed in the above rejection for specific reasoning.

Examiner notes applicant’s discussion on broadest reasonable interpretation.
With regards to applicant’s argument with respect to claims 2 and 10, Aquila does not teach [disclose] providing code to create a virtual drive on the repair facility computer, examiner respectfully disagrees.  Paragraph 258 reviews the ways the connection can create and transmit secure quote requests.  Further, Aquila discloses Deskview 200 and APS 250.
With regards to applicant’s arguments with respect to 35 USC 101, Examiner respectfully disagrees.  Applicant argues the claims are eligible because they integrate the purported abstract idea into a practical application by improving the relevant existing technology relating to repair .
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Weisberg et al. disclose method of virtually settling insurance claims.  Brandmaier et al. disclose an automated system for analyzing damage and processing claims associated with an insured item.  Sakai disclose a repair cost estimation system for damaged vehicles comparing damaged portions graphic data and stored data.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly S Campen whose telephone number is (571)272-6740. The examiner can normally be reached Monday-Thursday 6am-3pm.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Kelly S. Campen
Primary Examiner
Art Unit 3691



/KELLY S. CAMPEN/            Primary Examiner, Art Unit 3691